Citation Nr: 1111772	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-31 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for erectile dysfunction.

2.  Entitlement to an effective date earlier than November 29, 2006, for the award of service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's service-connected erectile dysfunction is manifested by no present penis deformity.

3.  An effective date for the award of service connection for erectile dysfunction was assigned from November 29, 2006.

4.  There is no evidence of any earlier unadjudicated formal or informal claim as to this matter.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.115b, Diagnostic Code 7522 (2010).

2.  The criteria for an effective date earlier than November 29, 2006, for the award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a letter from the RO dated in December 2006.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The Veteran was also informed that the VCAA notice requirements applied to all elements of a claim.  The available record includes service treatment records, VA treatment records, and the Veteran's statements in support of his claims.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an April 2007 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Factual Background

Service treatment records are negative for complaint, treatment, or diagnosis related to an erectile dysfunction.  Records show the Veteran received shrapnel wounds to the scalp, back, left arm, left thigh, and left lower leg.  VA examination in September 1971 revealed a smaller than normal left testicle which was attributed the Veteran having had mumps as a teenager.  Service connection for left testicle atrophy was denied in an October 1971 rating decision.  

VA records show the Veteran submitted an application for VA benefits in December 1996 and requested entitlement to service connection for posttraumatic stress disorder (PTSD).  VA treatment records dated in November 1996 included a diagnosis of PTSD and noted the Veteran was to start taking Sertraline.  There was no indication of any erectile dysfunction at that time.  Records dated in January and May 1997 noted he reported some improvement of symptoms with medication without indication of erectile dysfunction.  In a June 1998 VA Form 9 the Veteran stated, in essence, that his medication affected his "sexual life, social and at times [his] emotions."  In an attached letter he asserted that the medications he took for PTSD had "greatly affected [his] social life as well as becoming at times emotionally (sp)."  He stated that his "sex drive [was] not what it once was before [he] got started on [his] medication for PTSD."  

VA treatment records dated in August 1999 noted the Veteran reported he was satisfied with the effects of Sertraline, but that it caused decreased libido.  It was noted he tolerated this by stopping the medication periodically.  An October 1999 rating decision granted an increased rating for PTSD.  The Board denied entitlement to increased ratings in an April 2000 decision.  

VA treatment records dated in December 2001 noted the Veteran was provided a Viagra starter pack.  An October 26, 2006, reported noted he reported sexual dysfunction for about ten years after he started taking antidepressant medication.  It was noted that the Veteran had erectile dysfunction since being on Sertraline and that he planned to discuss with his private medical care provider the possibility of a relationship between his erectile dysfunction and diabetes mellitus.  

On November 29, 2006, the RO received the Veteran's application of VA benefits requesting entitlement to service connection for erectile dysfunction.  He stated that the disability began in November 1996.  In correspondence associated with his application he stated he was filing a "new claim for Erectile Dysfunction."  He noted that he had previously mentioned that his antidepressant medication had affected his sexual life and stated that he had been provided Viagra.  In a January 2007 VA Form 21-4142 he noted that he was unable to sustained an erection because of the antidepressant medication he took for his PTSD.  

On VA genitourinary examination in April 2007 the Veteran reported that he noticed he had lost the desire to have sex after he began taking Sertraline for his PTSD.  He stated he was presently sexually active and he estimated that he had intercourse two to three times per month.  He noted he was provided four half doses of Levitra per month for assistance in his sexual activity.  The examiner noted the Veteran's left testicle was atrophied and nontender, but that his right testicle was normal in size, shape, and consistency, and his penis was within normal limits.  The diagnosis was history of erectile dysfunction with assistance by oral medication for sexual performance two to three times per month.  It was the examiner's opinion that the Veteran's decreased libido could be secondary to the medication he took for PTSD, but that due to his treatment for borderline diabetes and hypercholesterolemia he was probably developing some vascular changes that may worsen his erectile dysfunction over time.  

In his May 2007 notice of disagreement the Veteran asserted that his service-connected erectile dysfunction was more severely disabling than reflected by the present noncompensable rating.  He also requested an earlier effective date be assigned from January 1997, the date he began taking Sertraline for PTSD.  In subsequent statements in support of his claim he stated he had been taking Sertraline since 1997 and that decreased sex drive and ability were known side effects of the medication.  

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).  

VA regulations provide that where the schedule does not provide a zero percent evaluation for a diagnostic code that a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

7522
Penis, deformity, with loss of erectile power
201

1Review for entitlement to special monthly compensation under §3.350 of this chapter.

38 C.F.R. § 4.115b (2010).

Based upon the evidence of record, the Board finds the Veteran's service-connected erectile dysfunction is manifested by no current penis deformity.  It is also significant to note that he is receiving special monthly compensation for the loss of use of a creative organ.  The evidence of record clearly demonstrates that with treatment the Veteran has erectile power and the ability to engage in sexual intercourse two to three time per month, but that there is no evidence of any actual deformity of the penis nor any apparent impairment in earning capacity due to this disorder.  The criteria for a compensable, schedular rating are not met under Diagnostic Code 7522 nor are the Veteran's disability manifestations more appropriately addressed under any analogous rating criteria.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, entitlement to a compensable rating for erectile dysfunction must be denied.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to this service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected disorder is adequately rated under the available schedular criteria.  The objective findings of physical impairment are well documented.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for an increased rating.

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Based upon the evidence of record, the Board finds that an effective date for the award of service connection for erectile dysfunction earlier than November 29, 2006, is not warranted.  There is no evidence of any earlier unadjudicated formal or informal claim specifically seeking service connection for erectile dysfunction nor may the records of the Veteran's VA medical treatment be reasonably construed as seeking service connection for erectile dysfunction.  See 38 C.F.R. § 3.157 (2010) (regulation permitting use of medical record as informal claim for benefits applies only to a distinct group of claims where service connection has already been established); see also Lalonde v. West, 12 Vet. App. at 382 (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  In fact, the Veteran's own statements in November 2006 indicated he was filing a "new claim for Erectile Dysfunction" at that time.  The Board notes that VA treatment reports dated in August 1999 indicated Sertraline caused decreased libido and in December 2001 noted the Veteran was provided a Viagra starter pack; however, the Court has held that the mere presence of a disability does not establish intent on the part of a veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Although in statements provided in June 1998 the Veteran reported that medication had affected his "sexual life" and that he had decreased "sex drive," these statements are not indicative of an actual erectile dysfunction nor may his statements, overall, be reasonably construed as raising a claim for service connection for erectile dysfunction.  The Board also notes that even if those statements were construed as having been indicative of the Veteran's desire to seek service connection for an erectile dysfunction, the claim was "implicitly denied" by subsequent rating and Board decisions.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the Federal Circuit found that where a veteran files more than one claim with the RO at the same time and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The proper remedy under such circumstances is to file a timely notice of disagreement as to the RO's failure to address that claim.  The Federal Circuit subsequently held that the "implicit denial rule" established in Deshotel applies where a regional office's decision provides a veteran with reasonable notice that his claim for benefits was denied.  It was noted that whether or not the regional office's decision was appealed has no bearing on the reasonableness of the notice afforded by that decision.  See Adams v. Shinseki , 568 F.3d 956, 964 (Fed. Cir. 2009).  If the Veteran intended his June 1998 statements as a claim for additional compensation due to an erectile dysfunction the Board finds he was reasonably notified by the subsequent rating and Board decisions that additional compensation on that basis was denied.  See, e.g. Board decision dated April 27, 2000, pgs. 6, 7.  

Therefore, the claim for entitlement to an earlier effective date for the award of service connection for erectile dysfunction must be denied.  The preponderance of the evidence in this case is against the Veteran's claim.



ORDER

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to an effective date earlier than November 29, 2006, for the award of service connection for erectile dysfunction is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


